UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-6960


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LORENZO LEE WINFIELD, a/k/a Geek,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert E. Payne, Senior
District Judge. (2:95-cr-00193-REP-3)


Submitted:   March 8, 2011                 Decided:   March 21, 2011


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorenzo Lee Winfield, Appellant Pro Se. Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lorenzo    Lee    Winfield       appeals    the       district      court’s

order denying his motion for a reduction of sentence pursuant to

18 U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no   reversible      error.      Accordingly,         we    affirm    for    the

reasons     stated    by    the   district     court.         United      States     v.

Winfield, No. 2:95-cr-00193-REP-3 (E.D. Va. May 6, 2009).                            We

dispense     with    oral    argument    because       the        facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                         2